Recent legislation, enacted since the granting of the order appealed from, temporarily sanctions until July 1, 1943, the very acts respondents complain of, to wit, the assigning and appointing of persons to teach Spanish who, while duly licensed to teach other subjects, hold no specific license to teach Spanish. (L. 1942, chs. 728, 729 and 760.) Respondents attack the constitutionality of this legislation. In our opinion Matter of Davis v. Board of Education (288 N. Y. 330), upholds the constitutionality of the statutes in question. Consequently, the word “forthwith” should be struck from the first and second decretal paragraphs of the order and the third decretal paragraph should be held in abeyance until July 1, 1943. The petition should not, however, be dismissed, but the defendants should be directed to take appropriate steps to fill vacancies that may exist after July 1, 1943, from appropriate eligible lists in accordance with the provisions of the statutes then in force, and should be enjoined from assigning and appointing after July 1, 1943, persons to teach Spanish who are not duly and specifically licensed so to teach. Any of the parties hereto should have leave to apply upon motion at Special Term for further directions at the foot of the order. Present — Lazansky, P. J., Cars-well, Johnston, Taylor and Close, JJ. Settle order on notice. [177 Misc. Rep. 809.]